929 F.2d 702
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eva Patrick VERNER, Petitioner-Appellant,v.Margaret C. HAMBRICK, Warden, FCI, Lexington;  et al.,Respondents-Appellees.
No. 91-5294.
United States Court of Appeals, Sixth Circuit.
April 8, 1991.

E.D.Ky., 90-00178, Cook (M), J.


1
E.D.Ky.


2
APPEAL DISMISSED.


3
Before RYAN and SUHRHEINRICH, Circuit Judges;  and ZATKOFF,* District Court Judge.

ORDER

4
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


5
A review of the documents before the court indicates that appellant filed a document in the district court which the district court determined to be a motion to amend her 28 U.S.C. Sec. 2241 habeas corpus action docketed as civil action No. 90-178.  The district court based its construction of the document in part on appellant's prayer for relief in that document seeking to incorporate all issues from civil action No. 90-178.  The magistrate judge denied the motion on February 15, 1991, from which the appellant appealed.


6
An order of a magistrate judge is not appealable unless the magistrate judge is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).    Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate judge was not given plenary jurisdiction in this case.  In addition, an order denying a motion to amend a complaint is generally not appealable.    Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982);  DeMelo v. Woolsey Marine Indus., Inc., 677 F.2d 1030, 1035 n. 12 (5th Cir.1982).


7
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, District Judge for the Eastern District of Michigan, sitting by designation